THE    Amroam~~          GENERAL
                       OF TEXAS




                      Opinion Ho. O-3163
                      Ret Naettmr or not an attcrnsg, who
                          has not pdd~ hia mesberahipfee
                          to ttm s&its z&Jrwithin tlm
                          t&n43requind by law, and in 8a-
                          Oordsncsewith the rule8 of the
                          suproar, oolm, m8J prelotfes his
                           profsa8ionin    the   oourts.
          178beg to aakmwledig rseelpt of your letter of
February 13, 19&l, propaundl.ng
                              Sor a le@l opition the fol-
loane,r
         99 ha06 been oanfrcmtsdwith thie probinsl.
    The13 am 0 great msnp lawyera who attempt ha
    prtmtloa in thr oourts la Tarrant Cowrty who
    have not paid their $4 awtbombh.iRfW iI8the
    stats bar, It 1s tileopinion or this orriae
    t&et unlrmr the & mcmbmrshhipla paid in aoeerd-
    Rnae with Artiels 32OA of Vorn6n1s AMokted
    Civil Stntutea of Texee, a43well am the alo*
    ponntlgatedby the FuprauncCmrt of Toxaa OQ
    February 22, 1940, that the nttorneg should not
    be aIlowed to praaties in our courts). Pie8hould
    ba ~l.ee%ed?iohero your &WI."
           %ation 3 of the State S%r Aot, (Si.C.R., Vornon*a
codimt3ti0n,   ATtlalla3aoaj pwide%r
         *All peruom who ure now or"shall heretUtor
    M lloenmd to practtioslaw in this 33ite rJheU
    contltltuteend be att*hblsre
                              or the ::tataBar, and
    shell be raubjaotto the provisions here& ana
    the rule8 edopted by tba rQmme Court of Texas;
    end ail person8 not mmbera of th* ~‘tateBar ime
    hereby prohibitedfrcm prsotiolu law in thle
    ftate."
          Yeotion 4 of t&2 Act dealareer
                                       tht3erc30tive
           vithifi SIX (6) m0nth,asrclc:
     dote of this .:ot,en& Sromthe to tPmo there-
     after, RS to tke court nag scan proper, Chu ‘SU-
     prmc Court of %xnc shall prapnra and propose
k”...   . ... . d .*..   .-.   “‘W..U,   \.   .   1 G-l&O   c




rule6 and reguls4tPona
                     ior dtioipliniag,suakp~nd-
in& and dfnbarriagmttvrnspa at law; for the
conduot of tb+ Xate X&r; aad praaoribhg a ooda
of et&lea t-overnbg 9~                        profess3.oml aonduet of
sttorncys et law.

        =The Supraas Court is ftwther em&wm%Qend
ft &G.l be its duty to prsaaribe iasr not 6x-
caedi~~ Four ($4.00) Poller8 par maus per person
to be paid to the Clerk of the .%prarm Court to
be helirby him RIM expended by the Court or Under
its direatfonfor the purpose of the acklnistre-
tion Of this3Plot. Any person lioensed ant?rec$s-
tared my pay to the dssIpn%teA treesurer‘a BUBI
OS r~0nc.y
         frw whiah the fees owed by ruoh person
lrasbe tsken ironitilssto tlae a5 they beaoae due.*
        :'eotlon
               5 deolsrer:
      "'The3qn%!m Court of Texas ohin11not adopt
or ~mxaulgatsan3 rule or regu:o’latfonctbrogatlng
the right of trtul by jury ia diabeme~t prwtmd-
ingo, in the county of tht,rasideuae of the de-
r~md..~
euoh r443WIthin tMrt$ aup Bherultrter,hr &au:
Wa80 t0 t14aSl4HbW,but 6h6=%4 niBStat&
upau psyllmntof the sea3 duo at the tba5 b
oee64d to be a mW.,    together With SW6 Sar
th4 ourrent gear. IS at tha end OS niwtf tiy6
aster June 1, a,aaeaba*&ae sot peid to the Wmk
matbsrshzp tan for th3 c0mtnt   year, th4 me
shell strike from the roll.3oi the stat3 B4r th
mm4 .orthe dsllnquentmmber,
mn.   iimrvln.t:.
                mown,    dr.   Yqg8 4

                  a8 to Whcthar he shall pap his dnee and x-e-
lndividnalBlwslber~
main a nambar QT refuse to pey und be nuspotiod. It will Ee
note6 that the supreme Rurt          LPesmm3 no further    thfm to sue+
pm? thsdslinquentmaxbar from ncnbershlf!lr,thi ;"tate 8.1.
          Tke r&&t to praotiae law by a wapanded nelsberis
denied not by tha %~pre.rqCourt, but by t
                                        A;tla
                                            L.,,.,,,.,.
~eotloa 3 of the AOtl, %5d all p*ir'sone
                                       not ~lesdereof the
ctste 3Rr al-6hereby prfah~lbit&frcm ,praotlcin&law,in this
cta#.*
           %O~IOIIS 5 and 6 of the ‘tata        SW yjet have no ap-
pllavtlon to the paynant of duea. The suspa~~io~ ;-rov%ded
ror in tht;sustmtionc aygliea only in proeeedinf?s
                                                 for the
ill:-bwmentof an ni.torneg.
           x:ado not thee *Yhrfocm he nny daub+,6f the au-
ttority 0r th "oprw20 Uourt to enma CIrulctatrt~wtloally
sunped.1~ a naaber ior fellure to pay h:r:clrlla'~.   !tsl~ydrQlesa
or the utatutory authority aonferre+I    upon the ~uprrcneCourt
s,omke all rum3 r0r tkt oonduct of thartata tiar,s1wthink
th6 oourt poareo8as lnhcmnti power to suspend nn ettoraeg of
theeCtate  Bar la the rbscnos of E d.ntute    to tD:eamtrary
r&we 103 attorneys me 0rfuert3 0i’thst oourt. Ttilspuwer
In ctl~~oui~~ed~
              in In re Fete, la7 r:"'.(26) 359, A miomuri
%861#IrQm wbluh we qu4Bter
           “Tdb %ipP8m &#art Of the at&43 i3f fa~5sOU~
      hna the tnhcrent power to Afubm attorneys grill-
      ty of the violation of ito rules or of aondwt
                 a lrwyer. In tha ebsence of oonati-
      uak+3oom.lag
      tutional or statutory resrxlut~om P awrt of
      aupertm or gmtsral juriadlotlonhaa authority
      to easpnnd en ettorney from the preatlce (IS8uda
      or to strike Cram the roll.@UJI attorneyOr auoh
      aaurt Upon proper gS0tmdS l3aoaaSeettaFnejrSW
      ofTiorra    &? the court Zn uhloh they are abritted
      to preatlo*. The puwer to atrike Prom tka rolls
      1s Inherent    in the court Itself. Ko stetnto  or
      rule lo neeesasry M ~the~3ze the puaishment in
      proper owe*. .%etutecrand rnla8 nay regulrte
      the power, bat they do not oreato it. It is 11866&
      snry for the :~sotsotloa   of the oourt, the proper
      0Cwlnletratlon   of justioe,      the dlgnitg   ran&purlt~
      0: the proferrelon
                       end     r0r
                               t ha publio good ati bar
      tha proteotloa of aliants, that aoarts have aa8
      ntlan  thla power.*
          nil the craaes.holdthat the L&slature has the
power to abmaa a rim Rgeiaat the rambars of a Ptata '3~ to
teke oere or the axpun&@ or ext'o~i~ the Bat. In cer Mb-
son, 4 Tao. (26) 643, and aucharities theruin aitad. In oaf
state the power to aa8eao the faa in confw,srodupon the %-
;1rme Court by th@ Legleluture end, thorefor-o.wa think the
                            Gibeon on80 that;t,lopower to
holdin::0:'tks aourt in ttip:
BREBBP~the rw aerriw with it the 15oidental.  year to (up-
set a rueaaneble penalty for kta non-peg#watIt:applioable.
‘2~quote Tyw the Gibson east:BY follomt
             _....       e
    ,
                     t

        ..

.


                             pkr Bited irw~~'~~tehnginto litigfstisnfar     the
                             protwtion of hla rfghts, by reasacot the OOP
                             soquwees to the tnteratitaof ellaatm tit& my
                             be jeopnrdtiedin 8uoh lltlgatian end thst t&g
                             snioreemmt M the penalty     provlah?Adwisu to
                             respondent5the eqtml protwtion of the lmwa
                             snd Is e deprivetim of property wfthout    due
                             prrrowe or 1-w in TiolPtioa of tha Pcwrta8nth
                             f%uWdmeAtto th6 Ccm6titAtianof the United.
                                        of wotion
                             Etetea 4x8~5            18 of erttole 2 of the
                             %nstitutlon (d the I-the    of #WI &x&m.     But
                             Sf the pow6.rto impooe ths too be aonhbded, oi
                             whloh trethink there aen be no doubt, then a
                             ~KUiitF   ~8&@H.Yi   t30:4ly   t0   WlfOl-00   itti   ‘@SgA6At,
                             end .whiahwy be ~:voidedaltogrther by psymnt,
                             1Aoc3.dnot ba held void 1)sarbitrary or unr@lt-
                             sonmb1.e.
                                     *